                                            Case 4:20-cv-00480-DMR Document 63 Filed 08/05/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        COLONY INSURANCE COMPANY,                        Case No. 20-cv-00480-DMR
                                   8                    Plaintiff,
                                                                                             ORDER ON MOTION TO DISMISS
                                   9              v.                                         SECOND AMENDED
                                                                                             COUNTERCLAIM
                                  10        GLENN E. NEWCOMER
                                            CONSTRUCTION,                                    Re: Dkt. No. 51
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           This is an action for declaratory relief related to an insurance coverage dispute. Plaintiff

                                  14   Colony Insurance Company (“Colony”) moves pursuant to Federal Rule of Civil Procedure

                                  15   12(b)(6) to dismiss Defendant Glenn E. Newcomer Construction’s (“Newcomer’s”) second

                                  16   amended counterclaims. [Docket No. 51.] This matter is appropriate for resolution without a

                                  17   hearing. Civ. L.R. 7-1(b). For the following reasons, the motion is granted.

                                  18   I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                                  19           Colony filed this declaratory relief action on January 22, 2020. It seeks a determination of

                                  20   the parties’ rights and obligations under general liability policy no. 101 PKG 0006651-02 (“the

                                  21   Policy”), issued by Colony to Newcomer for the period April 21, 2017 to April 21, 2018. Compl.

                                  22   ¶ 7, Ex. A (Policy). In relevant part, the Policy “generally provides coverage . . . for ‘those sums

                                  23   that the insured becomes legally obligated to pay as damages because of ‘bodily injury’ or

                                  24   ‘property damage’ to which this insurance applies,” and provides that Colony “ha[s] the right and

                                  25   duty to defend the insured against any ‘suit’ seeking those damages,” with certain exceptions and

                                  26   exclusions. Compl. ¶¶ 9-15.

                                  27           On April 2, 2019, third party Hayley Melidonis sued Newcomer and other defendants in

                                  28   San Francisco County Superior Court in Melidonis v. Lexington Insurance Company, et al., Case
                                         Case 4:20-cv-00480-DMR Document 63 Filed 08/05/21 Page 2 of 10




                                   1   No. CGC-19-574967 (the “Underlying Action”). Compl. ¶ 19, Ex. B. Melidonis alleges that

                                   2   Newcomer acted as the general contractor on a construction and remodel project for a

                                   3   condominium unit located in San Francisco, California. She asserts claims against Newcomer for

                                   4   breach of contract, negligence, and fraud stemming from cost overruns and work defects. Compl.

                                   5   ¶¶ 20-29. Colony alleges that it received “notice of the incident giving rise to the Underlying

                                   6   Action” on August 13, 2018, and that it “agreed to provide Newcomer with a defense in the

                                   7   Underlying Action, subject to a full reservation of rights.” Id. at ¶¶ 31, 38. It contends that “it has

                                   8   no defense or indemnity obligation in the Underlying Action” because the Policy either does not

                                   9   cover the claimed damages by Melidonis or the damages are barred by policy provisions and

                                  10   exclusions. Id. at ¶¶ 40-43.

                                  11          Colony brings various claims for declaratory relief and two claims for reimbursement of

                                  12   costs and indemnity payments in the Underlying Action. Compl. 6-13. Newcomer filed an
Northern District of California
 United States District Court




                                  13   answer and counterclaims on March 20, 2020. [Docket No. 11 (Answer).] On July 20, 2020, the

                                  14   court dismissed the counterclaims for breach of contract and bad faith with leave to amend.

                                  15   Colony Ins. Co. v. Glenn E. Newcomer Constr. (“Colony I”), No. 20-CV-00480-DMR, 2020 WL

                                  16   4050635, at *4 (N.D. Cal. July 20, 2020). Newcomer timely filed amended counterclaims on

                                  17   August 3, 2020. [Docket No. 29 (Am. Counterclaim).] On January 4, 2021, the court dismissed

                                  18   the amended counterclaims for breach of contract based on Colony’s alleged failure to indemnify

                                  19   and failure to comply with California Insurance Code section 790.03(h)(1) with prejudice. Colony

                                  20   Ins. Co. v. Glenn E. Newcomer Constr. (“Colony II”), No. 20-CV-00480-DMR, 2021 WL 23277,

                                  21   at *3, 5 n.3 (N.D. Cal. Jan. 4, 2021). The court granted Newcomer leave to amend its

                                  22   counterclaims for breach of contract based on Colony’s alleged creation of a conflict and failure to

                                  23   comply with California Code of Regulations Title 10 Chapter 5 section 2695.7(b); anticipatory

                                  24   breach of contract; and breach of the implied covenant of good faith and fair dealing. Id. at *4-6.

                                  25          Newcomer timely filed its second amended counterclaims. [Docket Nos. 48 (2d Am.

                                  26   Counterclaim), 48-1 (Spencer Decl., Jan. 17, 2021).] These counterclaims are for breach of

                                  27   contract, anticipatory breach, and breach of the implied covenant of good faith and fair dealing.

                                  28   2d Am. Counterclaim ¶¶ 23-42. Newcomer seeks damages for Colony’s breaches including
                                                                                          2
                                         Case 4:20-cv-00480-DMR Document 63 Filed 08/05/21 Page 3 of 10




                                   1   attorneys’ fees and litigation costs and punitive damages. Id. at 9, Prayer.

                                   2            The second amended counterclaims allege that after Newcomer became aware that

                                   3   Melidonis “was making a claim to Colony against Newcomer stemming from” a renovation

                                   4   project on her condo, it tendered the defense and indemnification of Melidonis’s claim to Colony

                                   5   on January 30, 2019. 2d Am. Counterclaim at ¶¶ 3, 4. On April 24, 2019, after Melidonis filed

                                   6   her complaint in Superior Court and almost three months after the tender, Colony responded that it

                                   7   would “continue to investigate this matter under a complete reservation of rights . . . [but] there

                                   8   does not appear to be coverage for any of the alleged damages.” Id. at ¶ 6. It has also “refused to

                                   9   acknowledge any duty of indemnification owed to Newcomer[.]” Id. at ¶ 10.

                                  10            In the Underlying Action, Melidonis alleges that Newcomer was “negligent in his work

                                  11   and/or supervision of workers” and that Melidonis was harmed, including suffering “Loss of Use

                                  12   Damages” as well as “medical, mental and emotional distress damages[.]” Id. at ¶ 7. In its
Northern District of California
 United States District Court




                                  13   counterclaims, Newcomer alleges that it has consistently maintained that it “did no work at

                                  14   [Melidonis’s] Condo and did not have any workers working at the Condo, and did not provide any

                                  15   product for the Condo project.” Newcomer further alleges that Colony “has refused to admit that

                                  16   Newcomer did not work at the Condo,” citing Colony’s responses to Newcomer’s requests for

                                  17   admission. Id. at ¶¶ 8, 9; Spencer Decl. Ex. A (Responses to RFAs).

                                  18            Newcomer also alleges that Colony “has refused to acknowledge its duty of

                                  19   indemnification owed to Newcomer” even though it is defending Newcomer in the Underlying

                                  20   Action. Id. at ¶ 10. It further alleges that the Colony adjuster(s) handling the defense of the

                                  21   Underlying Action is also handling the prosecution of the instant action against Newcomer for

                                  22   declaratory relief. Id. at ¶ 11. “Given Colony’s reservation of rights and the inextricable

                                  23   commingling of interests and issues between” this action and the Underlying Action, “and

                                  24   Colony’s unilateral control of both actions,” Newcomer demanded that Colony provide

                                  25   independent counsel pursuant to California Civil Code 2860, but Colony refused. Id. at ¶ 12.

                                  26            Colony now moves to dismiss the second amended counterclaims for failure to state a

                                  27   claim.

                                  28
                                                                                         3
                                             Case 4:20-cv-00480-DMR Document 63 Filed 08/05/21 Page 4 of 10



                                       II.      LEGAL STANDARD
                                   1
                                                A motion to dismiss a counterclaim under Rule 12(b)(6) is evaluated under the same
                                   2
                                       standard as a motion to dismiss a plaintiff’s complaint. See AirWair Int’l Ltd. v. Schulz, 84 F.
                                   3
                                       Supp. 3d 943, 949 (N.D. Cal. 2015). A motion to dismiss under Rule 12(b)(6) tests the legal
                                   4
                                       sufficiency of the claims alleged in the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51
                                   5
                                       F.3d 1480, 1484 (9th Cir. 1995). When reviewing a motion to dismiss for failure to state a claim,
                                   6
                                       the court must “accept as true all of the factual allegations contained in the complaint,” Erickson v.
                                   7
                                       Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation omitted), and may dismiss a claim “only
                                   8
                                       where there is no cognizable legal theory” or there is an absence of “sufficient factual matter to
                                   9
                                       state a facially plausible claim to relief.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d
                                  10
                                       1035, 1041 (9th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro v.
                                  11
                                       Block, 250 F.3d 729, 732 (9th Cir. 2001)) (quotation marks omitted). A claim has facial
                                  12
Northern District of California




                                       plausibility when a plaintiff “pleads factual content that allows the court to draw the reasonable
 United States District Court




                                  13
                                       inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citation
                                  14
                                       omitted). In other words, the facts alleged must demonstrate “more than labels and conclusions,
                                  15
                                       and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.
                                  16
                                       Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see Lee
                                  17
                                       v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001), overruled on other grounds by Galbraith v. Cty.
                                  18
                                       of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
                                  19
                                                As a general rule, a court may not consider “any material beyond the pleadings” when
                                  20
                                       ruling on a Rule 12(b)(6) motion. Lee, 250 F.3d at 688 (citation and quotation marks omitted).
                                  21
                                       However, “a court may take judicial notice of ‘matters of public record,’” id. at 689 (citing Mack
                                  22
                                       v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may also consider “documents
                                  23
                                       whose contents are alleged in a complaint and whose authenticity no party questions, but which
                                  24
                                       are not physically attached to the pleading,” without converting a motion to dismiss under Rule
                                  25
                                       12(b)(6) into a motion for summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.
                                  26
                                       1994), overruled on other grounds by Galbraith, 307 F.3d at 1125-26. The court need not accept
                                  27
                                       as true allegations that contradict facts which may be judicially noticed. See Mullis v. U.S. Bankr.
                                  28
                                                                                         4
                                          Case 4:20-cv-00480-DMR Document 63 Filed 08/05/21 Page 5 of 10




                                   1   Court, 828 F.2d 1385, 1388 (9th Cir. 1987).

                                   2   III.   DISCUSSION
                                   3          A.      Breach of Contract
                                   4          Under California law, “[a]n insured can pursue a breach of contract theory against its

                                   5   insurer by alleging the insurance contract, the insured’s performance or excuse for

                                   6   nonperformance, the insurer’s breach, and resulting damages.” San Diego Hous. Comm'n v.

                                   7   Indus. Indem. Co., 68 Cal. App. 4th 526, 536 (1998). Newcomer alleges that Colony breached the

                                   8   Policy by refusing to provide independent counsel under California Civil Code section 2860. 2d

                                   9   Am. Counterclaim ¶¶ 26-28.

                                  10          In San Diego Navy Federal Credit Union v. Cumis Insurance Society, Inc., 162 Cal. App.

                                  11   3d 358, 364 (1984), “the court held that if a conflict of interest exists between an insurer and its

                                  12   insured, based on possible noncoverage under the insurance policy, the insured is entitled to retain
Northern District of California
 United States District Court




                                  13   its own independent counsel at the insurer’s expense,” commonly referred to as “Cumis counsel.”

                                  14   James 3 Corp. v. Truck Ins. Exch., 91 Cal. App. 4th 1093, 1100 (2001). In 1987, the California

                                  15   Legislature codified the duty to provide independent counsel in California Civil Code section 2860

                                  16   “but clarifi[ed] and limit[ed] Cumis’s stated rights and responsibilities of insurer and insured.”

                                  17   Gafcon, Inc. v. Ponsor & Assocs., 98 Cal. App. 4th 1388, 1420 (2002) (quotation marks and

                                  18   citations omitted). Section 2860 provides that “[i]f the provisions of a policy of insurance impose

                                  19   a duty to defend upon an insurer and a conflict of interest arises which creates a duty on the part of

                                  20   the insurer to provide independent counsel to the insured, the insurer shall provide independent

                                  21   counsel to represent the insured” unless the insured waives the right to independent counsel in

                                  22   writing. Cal. Civ. Code § 2860(a).

                                  23          In James 3 Corp., the court listed “[s]ome of the circumstances that may create a conflict

                                  24   of interest requiring the insurer to provide independent counsel.” 91 Cal. App. 4th at 1101

                                  25   (emphasis added). These include: “(1) where the insurer reserves its rights on a given issue and

                                  26   the outcome of that coverage issue can be controlled by the insurer’s retained counsel;” (2) “where

                                  27   the insurer insures both the plaintiff and the defendant;” (3) “where the insurer has filed suit

                                  28   against the insured, whether or not the suit is related to the lawsuit the insurer is obligated to
                                                                                          5
                                         Case 4:20-cv-00480-DMR Document 63 Filed 08/05/21 Page 6 of 10




                                   1   defend;” (4) “where the insurer pursues settlement in excess of policy limits without the insured’s

                                   2   consent and leav[es] the insured exposed to claims by third parties;” and (5) “any other situation

                                   3   where an attorney who represents the interests of both the insurer and the insured finds that his or

                                   4   her representation of the one is rendered less effective by reason of his [or her] representation of

                                   5   the other.” (emphasis in original; internal quotation marks and citations omitted). However, “[a]

                                   6   mere possibility of an unspecified conflict does not require independent counsel. The conflict

                                   7   must be significant, not merely theoretical, actual, not merely potential.” Dynamic Concepts, Inc.

                                   8   v. Truck Ins. Exch., 61 Cal. App. 4th 999, 1007 (1998).

                                   9          This court previously noted that the allegation that an insurer “is contractually obligated to

                                  10   provide Cumis counsel but has refused to do so” could form the basis for a breach of contract

                                  11   claim “[w]ith appropriate supporting facts.” Colony II, 2021 WL 23277, at *4 (citing Citizens Ins.

                                  12   Co. of Am. v. Chief Digital Advisors, ---F. Supp. 3d---, No. 20-CV-1075-MMA (AGS), 2020 WL
Northern District of California
 United States District Court




                                  13   6889174, at *4 (S.D. Cal. Nov. 24, 2020) (holding that defendant insured had stated a plausible

                                  14   claim for breach of insurance contract based on insurer’s failure to provide independent counsel)).

                                  15   In order to “sufficiently plead a duty under Civil Code § 2860” to provide independent counsel, an

                                  16   insured “must allege that an actual conflict exists.” Citizens, 2020 WL 6889174, at *4.

                                  17          In this case, the basis for the purported conflict is Colony’s provision of a defense to

                                  18   Newcomer under a reservation of rights. See 2d Am. Counterclaim ¶¶ 12, 26. California courts

                                  19   repeatedly have recognized that “a conflict of interest does not arise every time the insurer

                                  20   proposes to provide a defense under a reservation of rights. There must also be evidence that the

                                  21   outcome of [the] coverage issue can be controlled by counsel first retained by the insurer for the

                                  22   defense of the [underlying] claim.” Gafcon, 98 Cal. App. 4th at 1421 (quotation marks and

                                  23   citation omitted, brackets in original); see also Cal. Civ. Code § 2860(b). As the court in Gafcon

                                  24   explained, “[i]t is only when the basis for the reservation of rights is such as to cause assertion of

                                  25   factual or legal theories which undermine or are contrary to the positions to be asserted in the

                                  26   liability case that a conflict of interest sufficient to require independent counsel, to be chosen by

                                  27   the insured, will arise.” 98 Cal. App. 4th at 1421-22. Therefore, “[i]n the event of the insurer’s

                                  28   reservation of rights, the insured’s right to independent counsel depends upon the nature of the
                                                                                          6
                                         Case 4:20-cv-00480-DMR Document 63 Filed 08/05/21 Page 7 of 10




                                   1   coverage issue, as it relates to the issues in the underlying case.” Id. at 1422 (quotation marks and

                                   2   citation omitted).

                                   3          Here, Newcomer asserts that paragraph 13 of the second amended counterclaims describes

                                   4   the “essence of the conflict Colony created,” as follows:

                                   5                  Newcomer, upon information and belief, alleges that a conflict of
                                                      interest has arisen which mandates provision of independent counsel
                                   6                  because the issues in the Underlying Action related to whether
                                                      Newcomer performed any work, provided any workers or product at
                                   7                  and/or for the Condo are also key to coverage in the Instant Action.
                                                      If Newcomer did work at the Condo that might afford support for one
                                   8                  of Colony’s exclusionary arguments made against coverage in the
                                                      Instant Action while perhaps having an adverse effect on settlement
                                   9                  and/or defense of the Underlying Action.
                                  10   Opp’n 4 (citing 2d Am. Counterclaim ¶ 13). This allegation, which is difficult to follow, does not

                                  11   satisfy Newcomer’s obligation to set forth a clear description of the basis for Colony’s reservation

                                  12   of rights and explain how that reservation of rights has “cause[d] [the] assertion of factual or legal
Northern District of California
 United States District Court




                                  13   theories which undermine or are contrary to the positions to be asserted” in the Underlying Action.

                                  14   See Gafcon, 98 Cal. App. 4th at 1421-22.

                                  15          Newcomer further alleges that “a conflict will exist in situations such as the instant one

                                  16   where ‘the outcome of [the] coverage issue can be controlled by counsel first retained by the

                                  17   insurer for the defense of the [underlying] claim.’” Id. at ¶ 27 (quoting Gafcon, 98 Cal. App. 4th

                                  18   at 1421). This allegation is entirely conclusory. For example, Newcomer does not allege that

                                  19   Colony’s counsel “could control the characterization of the injury in the underlying action” in a

                                  20   way that impacts the coverage question in this case. See, e.g., Citizens, 2020 WL 6889174, at *4

                                  21   (finding insured alleged an actual conflict where it alleged that insurer relied on “Knowing

                                  22   Violation of Rights” exclusion when it reserved its rights, which overlapped with the liability issue

                                  23   in the underlying action, because “counsel could control the characterization of” the insured’s

                                  24   alleged conduct); Admiral Ins. Co. v. Rodriguez, No. SACV 11-0156 AG (MLGx), 2012 WL

                                  25   13020022, at *4 (C.D. Cal. Jun. 14, 2012) (finding claim for independent counsel plausible where

                                  26   insured alleged that insurer’s reservation of rights was based on whether underlying action related

                                  27   to “bodily injury” or “property damage” and insurance counsel “could control the characterization

                                  28   of the injury in the underlying action”). Instead, Newcomer makes vague allegations that the
                                                                                         7
                                         Case 4:20-cv-00480-DMR Document 63 Filed 08/05/21 Page 8 of 10




                                   1   outcome of the dispute about whether it performed work at Melidonis’s condo “might” support

                                   2   Colony’s coverage position; it does not explain what this means or how Colony’s counsel in the

                                   3   Underlying Action could influence or control the outcome of this issue. See 2d Am. Counterclaim

                                   4   ¶ 13. Newcomer’s position that the dispute creates the “possibility” of a conflict is plainly

                                   5   insufficient; “[t]he conflict must be significant, not merely theoretical, actual, not merely

                                   6   potential.” Dynamic Concepts, 61 Cal. App. 4th at 1007.

                                   7          Newcomer further alleges that “[p]rovision of independent counsel would provide insight

                                   8   into this conflict and protect” Newcomer. 2d Am. Counterclaim ¶ 14. This is not the purpose of

                                   9   or standard for appointment of independent counsel. See Gafcon, 98 Cal. App. 4th at 1421-22.

                                  10          In sum, the court concludes that the second amended counterclaim does not plausibly

                                  11   allege the existence of an actual conflict of interest supporting Newcomer’s right to independent

                                  12   counsel. As a result, Newcomer has failed to allege that Colony owed it a duty under California
Northern District of California
 United States District Court




                                  13   Civil Code section 2860, and its breach of contract claim based on violation of that provision must

                                  14   fail. Since Newcomer has already been given the opportunity to amend the breach of contract

                                  15   counterclaim based on Colony’s failure to appoint independent counsel, the claim is dismissed

                                  16   without leave to amend.

                                  17          B.      Anticipatory Breach of Contract
                                  18          Newcomer’s second counterclaim is for anticipatory breach of contract. It alleges that

                                  19   Colony has “anticipatorily repudiated the contractual provisions” of the parties’ insurance contract

                                  20   by making it “unequivocally clear that it has no intention of indemnifying Newcomer” with

                                  21   respect to the Underlying Action and “repetitiously asseverat[ing] that it will never indemnify

                                  22   Newcomer[.]” 2d Am. Counterclaims ¶ 30, 34, 35. In support, it notes that on July 19, 2019

                                  23   Colony notified Newcomer that it declined to provide either a defense or indemnity to Newcomer,

                                  24   even though it later agreed to continue providing a defense, and that Colony “is actively seeking to

                                  25   avoid any such obligation” to indemnify in this action. Id. at ¶¶ 31, 33.

                                  26          Under California law, an anticipatory breach occurs when one of the parties to a contract

                                  27   repudiates the contract by “express[ly] and unequivocal[ly] refus[ing] to perform.” Taylor v.

                                  28   Johnston, 15 Cal. 3d 130, 140 (1975). “[R]epudiation may be express or implied. An express
                                                                                          8
                                            Case 4:20-cv-00480-DMR Document 63 Filed 08/05/21 Page 9 of 10




                                   1   repudiation is a clear, positive, and unequivocal refusal to perform.” Id. at 137. In contrast, “an

                                   2   implied repudiation results from conduct where the promisor puts it out of his power to perform so

                                   3   as to make substantial performance of his promise impossible.” Id.

                                   4           Here, Newcomer offers no support or authority for its position that it can state a claim for

                                   5   anticipatory breach of contract in these circumstances, where the insured initially declined to

                                   6   provide a defense or indemnity to its insured but then agreed to provide a defense under a

                                   7   reservation of rights and filed an action seeking declaratory relief that it has no defense or

                                   8   indemnity obligation in the Underlying Action. Although Colony disputes whether the Policy

                                   9   provides coverage for the Underlying Action, Newcomer has not alleged that Colony has made

                                  10   any clear, positive and unequivocal statements that it will refuse to indemnify Newcomer even if

                                  11   the coverage dispute resolves in Newcomer’s favor. Newcomer also has not alleged any facts

                                  12   from which the court could infer that Colony has engaged in conduct that makes it impossible for
Northern District of California
 United States District Court




                                  13   Newcomer to perform. In the absence of such allegations, Newcomer has failed to state a claim

                                  14   for anticipatory breach. Given the prior opportunity to amend, this claim is dismissed without

                                  15   leave to amend.

                                  16           C.     Breach of the Implied Covenant of Good Faith and Fair Dealing
                                  17           Newcomer’s third counterclaim is for breach of the implied covenant of good faith and fair

                                  18   dealing. 2d Am. Counterclaims ¶¶ 40, 41. “As in every other contract, an implied covenant of

                                  19   good faith and fair dealing is implicit in an insurance contract.” Major v. W. Home Ins. Co., 169

                                  20   Cal. App. 4th 1197, 1208 (2009). “California law is clear, that without a breach of the insurance

                                  21   contract, there can be no breach of the implied covenant of good faith and fair dealing.” Manzarek

                                  22   v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1034 (9th Cir. 2008). As discussed above,

                                  23   Newcomer has failed to allege a breach of contract counterclaim. Accordingly, this counterclaim

                                  24   is dismissed without leave to amend.

                                  25   //

                                  26   //

                                  27   //

                                  28
                                                                                          9
                                        Case 4:20-cv-00480-DMR Document 63 Filed 08/05/21 Page 10 of 10



                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, Colony’s motion to dismiss the second amended counterclaims
                                   2
                                       is granted. Newcomer’s counterclaims are dismissed with prejudice.
                                                                                                           ISTRIC
                                                                                                       ES D
                                   3
                                                                                                      T          TC
                                                                                                    TA
                                   4




                                                                                                                          O
                                                                                               S
                                              IT IS SO ORDERED.




                                                                                                                           U
                                                                                              ED




                                                                                                                            RT
                                   5                                                                                     D
                                                                                                                  RDERE




                                                                                          UNIT
                                       Dated: August 5, 2021                                               OO
                                   6                                                               IT IS S




                                                                                                                                  R NIA
                                                                                     ______________________________________
                                   7                                                               Donna M. Ryu
                                                                                                                   . Ryu
                                                                                                          onna M Judge




                                                                                          NO
                                                                                           United StatesDMagistrate
                                                                                                    Judge




                                                                                                                                  FO
                                   8




                                                                                           RT




                                                                                                                              LI
                                   9                                                               ER




                                                                                              H




                                                                                                                          A
                                                                                                        N                     C
                                                                                                                          F
                                  10                                                                        D IS T IC T O
                                                                                                                  R
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     10
